February 23, 2007


Mr. Bradley Jay Johnson
Bank One
PO Box 655415
Dallas, TX 75265


Honorable Len Wade
141st District Court
401 W. Belknap
Fort Worth, TX 76196-0224
Mr. David M. Jones
Bush & Motes, P.C.
4025 Woodland Park Blvd., Suite 190
Arlington, TX 76013

RE:   Case Number:  06-0093
      Court of Appeals Number:  02-06-00022-CV
      Trial Court Number:  141-203420-03

Style:      IN RE  BANK ONE, N.A.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion.  The  Emergency  Motion
for Stay is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |